DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Status of the Claims
Claims 1-5 and 7-21 are pending wherein claims 1 and 17 are amended, the claim 6’s are canceled and claim 21 has been newly added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (EP 1 604 691) with evidence from Dinega et al. (A solution-phase chemical approach to a new crystal structure of cobalt). 
In regard to claim 1, Burgermeister et al. (EP ‘691) discloses stents having compositions relative to that of the instant invention as set forth below (abstract, [0007] and [0024]). 
Element
Instant Claim
(weight percent)
Burgermeister et al. (EP ‘691)
(weight percent)
Overlap
W
about 20 - 35
about 5 – 20 
about 20
Ni
5 – about 15
about 5 – 20 
5 – about 15
Cr
Present 
about 10 – 30 
about 10 – 30 
Co
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of tungsten, nickel and chromium from the amounts disclosed by Burgermeister et al. (EP ‘691) because Burgermeister et al (EP ‘691) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “a cylindrical main body” in claim 1, Burgermeister et al. (EP ‘691) discloses formation of a thin walled tube that would be delivered on a balloon ([0003] and [0029]). 
With respect to the stent being “radiopaque” in claim 1, Burgermeister et al. (EP ‘691) discloses a substantially similar composition. Therefore, this property would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the cobalt-chromium alloy exhibits a primarily single-phase FCC solid solution” in claim 1, Burgermeister et al. (EP ‘691) discloses solutionizing [0040] to force one or more alloy constituents into solid solution-singular phase, but Burgermeister et al. (EP ‘691) does not specify what that single phase would be. 
Dinega et al. discloses wherein the fcc structure would be the phase that would form at temperatures above 450⁰C (page 1788, right column). 
Therefore, it would be expected that the single phase exhibited by Burgermeister et al. (EP ‘691) during solutioning would be fcc structure as evidenced by Dinega et al. (page 1788, right column). 
With respect to the recitation “wherein no more than 10% volume fraction of a second phase of the tungsten is present in the cobalt-chromium alloy, the second phase having an average particle size of less than 5 μm, even with the supersaturated tungsten content” in claim 1, Burgermeister et al. (EP ‘691) discloses wherein the formation of the second phase compounds of carbide, nitride and/or oxides will be induced or promoted by age hardening heat treating [0037] and this phase would induce a higher level strength [0039] and therefore it would be obvious to omit the step of age hardening where second 
With respect to the recitation “the tungsten content being super-saturated, above the solubility limit of tungsten in the cobalt-chromium alloy” in claim 1, Burgermeister et al. (EP ‘691) discloses an overlapping quantity of tungsten relative to the instant invention and heating to high temperature (solutioning) (abstract, [0024] and [0040]). 
In regard to claim 2, with the ranges of chromium, tungsten, nickel, manganese, carbon, silicon, iron, phosphorus and sulfur specified with the balance cobalt, Burgermeister et al. (EP ‘691) implicitly discloses a range of 25.72 to 80 weight percent cobalt, which encompasses the range of the instant invention (abstract and [0024]).
In regard to claim 3, Burgermeister et al. (EP ‘691) discloses about 10 to 30 weight percent chromium, which would include about 20 weight percent chromium as claimed (abstract and [0024]).
In regard to claim 4, Burgermeister et al. (EP ‘691) discloses about 5 to 20 weight percent nickel, which would include about 10 weight percent nickel as claimed (abstract and [0024]). 
In regard to claim 5, Burgermeister et al. (EP ‘691) does not require the presence of molybdenum and therefore would read on the claim (abstract and [0024]). 
In regard to claim 6, Burgermeister et al. (EP ‘691) discloses about 0 to 1 weight percent carbon, which would read on “substantially free of carbon” (abstract and [0024]). 
In regard to claim 7, Burgermeister et al. (EP ‘691) discloses 0 to 0.12 weight percent silicon, 0 to 0.04 weight percent phosphorus and 0 to 0.03 weight percent sulfur and the sum of these would be less than 1% as claimed (abstract and [0024]). 

In regard to claim 9, Burgermeister et al. (EP ‘691) discloses 0 to 0.12 weight percent iron, which is within the range specified in claim 9 (abstract and [0024]). 
In regard to claim 11, with the ranges of chromium, tungsten, nickel, manganese, carbon, silicon, iron, phosphorus and sulfur specified with the balance cobalt, Burgermeister et al. (EP ‘691) implicitly discloses a range of 25.72 to 80 weight percent cobalt, which encompasses the range of the instant invention (abstract and [0024]).
In regard to claim 12, the implicit range of cobalt would be 25.72 to 80 weight percent and the range of tungsten would be from about 5 to 20 and thus the range of the ratio of tungsten to cobalt would be 0.0625 to 0.777 and would overlap the claimed range of at least 0.4. 
In regard to claim 13, the implicit range of cobalt would be 25.72 to 80 weight percent and the range of tungsten would be from about 5 to 20 and thus the range of the ratio of tungsten to cobalt would be 0.0625 to 0.777 and would overlap the claimed range of 0.4 to 1.2.
In regard to claim 14, the implicit range of cobalt would be 25.72 to 80 weight percent and the range of tungsten would be from about 5 to 20 and thus the range of the ratio of tungsten to cobalt would be 0.0625 to 0.777 and would encompass the claimed range of 0.4 to 0.45.
In regard to claim 15, the implicit range of cobalt would be 25.72 to 80 weight percent and the range of tungsten would be from about 5 to 20 and thus the range of the ratio of tungsten to cobalt would be 0.0625 to 0.777 and would encompass the claimed range of 0.57 to 0.63.
In regard to claim 17, Burgermeister et al. (EP ‘691) discloses stents having compositions relative to that of the instant invention as set forth below (abstract, [0007] and [0024]). 


Element
Instant Claim
(weight percent)
Burgermeister et al. (EP ‘691)
(weight percent)
Overlap
W
about 20 - 35
about 5 – 20 
about 20
Ni
about 10
about 5 – 20 
about 10
Cr
Present 
about 10 – 30 
about 10 – 30 
Co
Balance
Balance
Balance


The Examiner notes that the amounts of tungsten, nickel and chromium for the cobalt base alloys disclosed by Burgermeister et al. (EP ‘691) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of tungsten, nickel and chromium from the amounts disclosed by Burgermeister et al. (EP ‘691) because Burgermeister et al (EP ‘691) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “a cylindrical main body” in claim 17, Burgermeister et al. (EP ‘691) discloses formation of a thin walled tube that would be delivered on a balloon ([0003] and [0029]). 
With respect to the stent being “radiopaque” in claim 17, Burgermeister et al. (EP ‘691) discloses a substantially similar composition. Therefore, this property would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the cobalt-chromium alloy exhibits a primarily single-phase FCC solid solution” in claim 17, Burgermeister et al. (EP ‘691) discloses solutionizing [0040] to force one or more alloy constituents into solid solution-singular phase, but Burgermeister et al. (EP ‘691) does not specify what that single phase would be. 
Dinega et al. discloses wherein the fcc structure would be the phase that would form at temperatures above 450⁰C (page 1788, right column). 
Therefore, it would be expected that the single phase exhibited by Burgermeister et al. (EP ‘691) during solutioning would be fcc structure as evidenced by Dinega et al. (page 1788, right column). 
With respect to the recitation “a second phase of the tungsten in the cobalt-chromium alloy having a maximum particle size of less than 15 μm, even with the supersaturated tungsten content” in 
With respect to the recitation “the tungsten content being super-saturated, above the solubility limit of tungsten in the cobalt-chromium alloy” in claim 17, Burgermeister et al. (EP ‘691) discloses an overlapping quantity of tungsten relative to the instant invention and heating to high temperature (solutioning) (abstract, [0024] and [0040]). 
With respect to the recitation “not including any other alloying elements in amounts greater than 3% by weight” in claim 17, Burgermeister et al. (EP ‘691) teaches wherein manganese would range from about 0 to 5 weight percent, carbon would range from about 0 to 1 weight percent, iron would not exceed 0.12 weight percent, silicon would not exceed 0.12 weight percent, phosphorus would not exceed 0.04 weight percent, and sulfur would not exceed 0.03 weight percent and therefore Burgermeister et al. (EP ‘691) would read on the claim (abstract and [0024]) 
In regard to claim 18, Burgermeister et al. (EP ‘691) does not require the presence of molybdenum and therefore would read on the claim (abstract and [0024]). 
In regard to claim 19, Burgermeister et al. (EP ‘691) discloses about 0 to 1 weight percent carbon, which would read on “substantially free of carbon” (abstract and [0024]). 
In regard to claim 20, Burgermeister et al. (EP ‘691) discloses about 0 to 1 weight percent carbon, which would read on “free of carbon” (abstract and [0024]). 

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 10, Burgermeister et al. (EP ‘691) discloses an upper limit of 0.12 weight percent (abstract and [0024]) and therefore the about 1.5 weight percent of manganese as claimed would distinguish from that disclosed by Burgermeister et al. (EP ‘691). 
In regard to claim 16, Burgermeister et al. (EP ‘691) discloses a maximum content of about 20 weight percent with an implied minimum content of 25.72 weight percent cobalt, which would lead to a ratio that is below 1 and therefore the claimed range of 1.07 to 1.13 of tungsten to cobalt would distinguish from Burgermeister et al. (EP ‘691) (abstract and [0024]). 

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. 
The Applicant primarily argues that independent claim 1 is amended to recite “wherein no more than 10% volume fraction of a second phase of the tungsten is present in the cobalt-chromium alloy” and claim 17 is amended to recite “wherein the cobalt-chromium alloy exhibits a primarily single-phase FCC solid solution structure, a second phase of the tungsten in the cobalt-chromium alloy having a maximum particle size of less than 15 μm, even with the super-saturated tungsten content” and the cobalt-chromium alloy includes “a second phase of the tungsten”. 
In response, the Examiner notes that “no more than 10% volume fraction of a second phase” and “having a maximum particle size[…]” would include the scope of the second phase not being present or being optional. If the second phase is intended to be claimed, claim 1 could be amended to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSEE R ROE/Primary Examiner, Art Unit 1796